DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed November 30, 2021 which was filed in response to the Non-final Office Action of August 31, 2021.
The 35 U.S.C. §112(b) rejection and 35 U.S.C. §102(a)(1) rejection are withdrawn in view of the amendments made to the claims in the Amendment filed November 30, 2021.
Claims 9-14 are allowed.  Claim 9 is drafted according to the Allowable Subject Matter section of the Non-final Office Action of August 31, 2021 (as acknowledged in the Remarks section of the November 30, 2021 Amendment) which states Claim 4 would be allowable if written in independent form including any intervening claims.  The reason for allowance is explained in said Allowable Subject Matter section.  Dependent Claims 10-14 each directly or indirectly depend from allowed Claim 9 and further limit what is claimed therein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment to line 16 of Claim 1 is unclear in that it may be interpreted two different ways:
as claiming rack rod (30a) engages die gear (29) and also engages a chamber (32); or, alternatively,
as claiming the single-acting cylinder has a piston (31) and a chamber (32).
The amendment to line 16 of Claim 1 will be interpreted according to the second of the two different ways listed above.  That is, line 16 of Claim 1 will be interpreted as the single-acting cylinder has a piston (31) and a chamber (32).
Claims 2-8 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,276,235 to Stanley (hereinafter STANLEY) in view of U.S. Patent No. 4,141,235 to Ishihara, hereinafter ISHIHARA.
Regarding Claim 1, STANLEY discloses a hydraulically operated rotary pipe bending machine (10 in Fig. 1; col. 3, lines 25-27), comprising:
a box (11 in Fig. 1; col. 3, line 27) from which superiorly protrude:
a die shaft (24 in Fig. 1; col. 3, line 50) that is rigidly connected to a die (14 in Fig. 1; col. 3, line 32) and integral with a die gear (31 in Fig. 1; col. 3, line 63) that is driven by an actuator (34 in Fig. 3; col. 3, line 66) through a hydraulic circuit (38 in Fig. 3; col. 3, lines 68-73) and stopped by a limit switch device (traveling stop block 61 on screw 57 in Fig. 4; col. 4, line 24 through col. 5, line 12); and
a counter-die unit (15 in Fig. 1; col. 3, line 32) driven by a hand-wheel (23 in Fig. 1; col. 3, lines 42-44) in order to place an elongated piece to be bent against said die,
wherein said actuator comprises:
a single-acting cylinder (fluid motor 35 in Fig. 3; col. 3, lines 65-68), with
a piston (36 in Fig. 3; col. 3, line 70) holding a rack rod (chain 32 is used as a rack portion connected to rod portion 34 in Fig. 3 (col. 3, lines 63-67) together making a rack rod) engaging said die gear, and
a chamber (37 in Fig. 3; col. 3, line 70); and
a return spring (49 in Fig. 3; col. 4, lines 13-17) opposing the travel of the piston (col. 4, lines 13-23).
Claim 1 was amended in the Amendment of November 30, 2021 to include limitations concerning details of the single-acting cylinder, namely:
the single-acting cylinder has
a return spring (33) having a first end that abuts to the piston (31) and a second end that abuts to a retaining element (34) fastened with a ring nut (35) to the single-acting cylinder,
the piston(31) having a first side in contact with pressurized oil in the chamber (32) of the single-acting cylinder and a second side that abuts the return spring (33),
the travel of the piston (31) being opposed by the return spring (33).
STANLEY’s machine is disclosed as having and end of its return spring (49 in Fig .3) abutting a ring-like abutment member (49’ in Fig. 3) at col. 4, lines 13-17, as the return spring clause of the amended claim language specifies.
STANLEY discloses that the single-acting cylinder (35 in Fig. 3) has its piston (36 in Fig. 3) with one side in contact with pressurized oil in the chamber (37 in Fig. 3) at col. 4, lines 64-67, as the piston clause of the amended claim language specifies.
And, the return spring (49 in Fig. 3) of STANLEY’s machine opposes travel of the piston (col. 4, lines 13-23), as the last clause of the amended claim language specifies.
But, STANLEY’s return spring (49 in Fig. 3) is not directly in contact with the single-acting cylinder (35 in Fig. 3) such that a first end of the spring abuts to the piston and a second end of the spring abuts to a retaining element fastened with a ring nut to the single-acting cylinder.
ISHIHARA teaches a hydraulic bending machine (Title) which uses a hydraulic cylinder (18 in Fig. 1; col. 2, lines 14-30) to bend circular reinforcement bars (58 in Fig. 1).  Fig. 4 shows hydraulic cylinder 18 uses an internal compression spring (24 in Fig. 4; col. 2, lines 22-30) on one side of the piston (14 in Fig. 

    PNG
    media_image1.png
    254
    306
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a single-acting hydraulic cylinder with internal spring return as taught by ISHIHARA in place of STANLEY’s single-acting cylinder with external spring return in order to simplify and compact the machine.  The substitution would not change the principles of operation of the machine and would yield the same predictable result of providing a means of return force to retract the piston of hydraulic cylinder.
Regarding Claim 3, the prior art reference combination of STANLEY in view of ISHIHARA renders the pipe bending machine of Claim 1 unpatentable as explained above.  STANLEY further discloses wherein said box (11 in Fig. 1) has a front opening (43 in Fig. 3; col. 4, lines 6-9) for the protrusion of the rack rod (30a) of the actuator (30).
Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over STANLEY in view of ISHIHARA and further in view of Korean Patent Publication No. KR-101642675 of Kim (hereinafter KIM).  Citations to KIM will be made referring to the Espacenet English machine translation provided with the previous Non-final Office Action.
Regarding Claim 2, the prior art reference combination of STANLEY in view of ISHIHARA renders the bending machine of Claim 1 unpatentable as explained above.  However, the rack and rod of STANLEY are not integral.
KIM teaches a hydraulically operated rotary pipe bending machine (Fig. 1) which uses an actuator (Fig. 6) comprising a cylinder (200 in Fig. 6; ¶[0030]) having a piston (200A in Fig. 6; ¶[0034]) holding a rod (300 in Fig. 6; ¶[0034]) with integral rack (310 in Fig. 6; ¶[0035]) that engages a pinion gear (430 in Fig. 6; ¶[0035]) which is fixed to the die shaft (410 in Fig. 6; ¶[0037]) which rotates the movable die (110 in Fig. 1; ¶[0023]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the integral rack and rod structure of KIM for the multi-part chain and rod structure of STANLEY as an obvious substitution of equivalent components which yield the same predictable result of driving the die gear.
Regarding Claim 5, the prior art reference combination of STANLEY in view of ISHIHARA renders Claim 1 unpatentable as explained above.  STANLEY provides little detail of the hydraulic circuit which is used to supply pressurized hydraulic fluid to the fluid motor (35 in Fig. 3), only mentioning a conduit (38 in Fig. 3) supplies hydraulic fluid to the cylinder (37 in Fig. 3).
KIM teaches details of hydraulic circuits generally known in the art for supplying pressurized hydraulic fluid to hydraulic cylinders, such as an oil tank (P2 in Fig. 9a; ¶[0091]), a pump (P1 in Fig. 9a; ¶[0091]) connected to cylinder (200 in Fig. 6) with the interposition of an operating valve (800 in Fig. 9a; ¶[0030]), and a limit switch (610 in Fig. 8a; ¶[0058]) interposed between the chamber of the cylinder (201 in Fig. 9a; ¶[0063]) and the operating valve.  KIM does not expressly teach the pump draws oil through a filter.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a hydraulic circuit generally known in the art with the details such as the one taught by KIM as the hydraulic circuit which provides pressurized hydraulic fluid to the single-acting cylinder of STANLEY.  Further, it would have been obvious to a person of ordinary skill to include a filter in the tank of the hydraulic circuit in order to protect the hydraulic pump of the circuit.
Regarding Claim 7, the prior art reference combination of STANLEY, ISHIHARA and KIM renders Claim 5 unpatentable as explained above.  Both STANLEY and KIM are silent as to how the hydraulic pump in their respective devices are driven.  However, the Fig. 4 circuit diagram of ISHIHARA shows the circuit is driven by a motor (34 in Fig. 4, col. 2, line 49).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over STANLEY in view of ISHIHARA and KIM and further in view of European Patent Publication No. EP0611611 A1 by Azkona, hereinafter AZKONA.  Citations to AZKONA will be made referring to the Espacenet English machine translation provided with the previous Non-final Office Action.
Regarding Claim 6, the prior art reference combination of STANLEY, ISHIHARA and KIM renders Claim 5 unpatentable as explained above.  The traveling stop block and screw of STANLEY (61 and 57, respectively, in Fig. 2) which serves as its limit switch device interacts with the bottom of the drive shaft through the link chain (32 in Fig. 1) and sprocket (31 in Fig. 1).  STANLEY uses a linearly-arranged, manually-adjustable, graduated control of the limit switch (user linearly adjusts pointer 62 along indicator scale 65 with handle 60 as shown in Fig. 2; col. 4, lines 42-72).
The limit switch of KIM (610 in Fig. 8a) interacts with the bottom of the drive shaft (410 in Fig. 6) through the screw bar (320 in Fig. 6) of the limit switch, the rack gear (310 in Fig. 6) and the pinion gear (430 in Fig. 6) mounted at the bottom of the drive shaft.  KIM has a rotatable handle (120 in Fig. 5; ¶[0051]), which is manually adjustable by the user according to an angularly graduated gauge (130 in Fig. 5; ¶[0051]), to control the limit switch.
The limit switches of STANLEY and KIM do not comprise an angularly graduated disc mounted, manually adjustable, on the die shaft and provided with a cam designed to control the limit switch as Claim 6 claims.
AZKONA teaches a bending device (Fig. 1; ¶[0003]) for bending tubes (¶[0001]) which uses a rotatable die (6 in Fig. 2; referred to as a “shoe tree” in ¶[0011] of the machine translation) mounted on a rotating die shaft (9 in Fig. 2; ¶[0012]).  A limit switch cap (8 in Fig. 2; ¶[0012]) coaxially mounted with the rotatable die has skirts (10 in Fig. 5; ¶[0013]) angularly arranged such that cam stops (11 in Fig. 5; ¶[0013]) in the skirts interact with a stud (12 in Fig. 5; ¶[0013]) movable along an adjustment rod (13 in Fig. 5; ¶[0013]) which serve as a limit switch device.  The limit switch cap has a coaxially mounted indicator disc (X in Fig. 5; ¶[0020]) such that a user may manually adjust the cap (¶[0021]) based upon metric graduations on the indicator disc (¶[0024]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the limit switch control structure taught by AZKONA for the limit switch structure disclosed by STANLEY as an obvious matter of design choice.  Both limit switch control structures are based upon limiting rotation of the die shaft.  The substitution would not therefore alter operation of STANLEY’s machine.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over STANLEY in view of ISHIHARA and KIM and further in view of U.S. Patent No. 2,096,574 to Denny, hereinafter DENNY.
Regarding Claim 8
DENNY discloses a hydraulic pressure tool (Title) for bending metal objects such as hollow pipes (col. 1, lines 5-10) which uses a manually-operated pressure pump (col. 2, lines 14-29) to provide pressure to the tool.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention as a matter of simple substitution to use a manually-operated pump in place of the motor-driven pump taught by ISHIHARA to drive the hydraulic circuits of STANLEY, ISHIHARA and KIM in the same way DENNY uses a manually-operated pump to power its hydraulic circuit.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a manually-operated pump in the hydraulic circuit of the prior art reference combination of STANLEY, ISHIHARA and KIM.

Response to Arguments
Applicant's arguments filed November 30, 2021 relating to STANLEY’s lack of anticipation of the amended claims are moot in view of the new ground of rejection.  The remaining arguments have been fully considered, but are not persuasive.
Page 9 of the amendment argues STANLEY doesn’t teach a rack rod because chain 32 of STANLEY is not a rod, and therefore doesn’t anticipate a rack rod as claimed.  However, the rejection of Claim 1 in the non-final rejection does not rely solely on chain 32 to anticipate the rack rod.  The rejection of Claim 1 in the non-final rejection relies on chain 32 to be the rack portion and relies on rod 34 to be the rod portion, the combination of the two being a rack rod.  See numbered paragraph 7 of the Non-final Office Action of August 31, 2021.
The Remarks section next argues, starting at the bottom of page 10, dependent Claim 3 is not anticipated by STANLEY because split block 43 of STANLEY does not read on Claim 3.  Examiner respectfully disagrees.  While it is true Claim 3 may be an attempt to limit Claim 1 by including claim 
The Remarks section next argues, starting in the second full paragraph of page 11, dependent Claim 2 is not rendered unpatentable over the combination of STANLEY in view of KIM because STANLEY is silent to any rod similar to the claimed invention.  Examiner respectfully disagrees.  As explained above, STANLEY discloses rod 34 to which chain 32 is connected.  They act together as a rack rod.
The Remarks section next argues, starting in the paragraph spanning from page 11 to page 12, modifying STANLEY in view of KIM would render STANLEY’s machine unsatisfactory for its intended purpose, or would change its principle of operation.  Examiner respectfully disagrees.  Using KIM’s integral rack rod in place of STANLEY’s chain and rod would work satisfactorily, and not change its principle of operation.  The rod portion of KIM’S rack rod would be positioned in place of STANLEY’s rod 34 such that the rack portion of KIM’s rack rod would be positioned in place of STANLEY’s chain 32 to mesh with the teeth of STANLEY’s sprocket 31 which rotates the die shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached from 8am to 3pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725